Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of November 6, 2012 (this
“Amendment”) is entered into among FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company (the “Company”), the Designated Borrowers
party hereto, the Guarantors party hereto, the Lenders party hereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS the Company is party to that certain Credit Agreement dated as of
June 22, 2011 by and among the Company, the Designated Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., in its capacity as
Administrative Agent, L/C Issuer and Swing Line Lender (as amended or modified
from time to time, the “Credit Agreement”); and

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order and shall read as follows:

“Add-On Term Loan” has the meaning specified in Section 2.01(d).

“Add-On Term Loan Commitment” means, as to each Lender, its obligation to make
its portion of the Add-On Term Loan to the Company pursuant to Section 2.01(d),
in the principal amount set forth opposite such Lender’s name on Schedule 2.01.
The aggregate principal amount of the Add-On Term Loan Commitments of all of the
Lenders as in effect on the Second Amendment Effective Date is TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000).

“Add-On Term Note” has the meaning specified in Section 2.11(a).

“Second Amendment Effective Date” means November 6, 2012.

(b) The definitions of “Aggregate Revolving Commitments,” “Applicable
Percentage,” “Commitment,” “Joint Fee Letter,” “Loan” and “Note” in Section 1.01
are each hereby amended and restated in their entireties to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Second Amendment Effective Date is EIGHT HUNDRED FIFTY MILLION
DOLLARS ($850,000,000).

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments, (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage of the outstanding principal
amount of the Term Loan held by such Lender at such time, (c) with respect to
such Lender’s portion of the outstanding Incremental Term Loan at any time, the
percentage of the outstanding principal amount of the Incremental Term Loan held
by such Lender at such time and (d) with respect to such Lender’s portion of the
outstanding Add-On Term Loan at any time, the percentage of the outstanding
principal amount of the Add-On Term Loan held by such Lender at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan Commitment of such Lender, the Incremental Term Loan Commitment of
such Lender and/or the Add-On Term Loan Commitment of such Lender.

“Joint Fee Letter” means, collectively, (a) the letter agreement dated as of
May 12, 2011 among the Parent, Bank of America, MLPFS, Wells Fargo Bank, N.A.,
Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A. and J. P. Morgan
Securities Inc. and (b) the letter agreement dated as of October 18, 2012 among
the Parent, Bank of America, MLPFS, Wells Fargo Bank, N.A., Wells Fargo
Securities, LLC, JPMorgan Chase Bank, N.A. and J. P. Morgan Securities Inc.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term Loan, the Add-On Term
Loan or any Incremental Term Loan.

“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term
Notes, the Incremental Term Notes and/or the Add-On Term Notes, individually or
collectively, as appropriate.

(c) The introductory clause before the pricing grid in the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement is hereby amended and
restated to read as follows:

“Applicable Rate” means (a) with respect to the Incremental Term Loan, the
percentage(s) per annum set forth in the Incremental Term Lender Joinder
Agreement and (b) with respect to Revolving Loans, the Term Loan, the Add-On
Term Loan, Swing Line Loans, Letters of Credit and the Commitment Fee, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a):

(d) Clause (d) of the definition of “Interest Period” in Section 1.01 is hereby
amended and restated in its entirety to read as follows:

(d) no Interest Period with respect to the Term Loan or the Add-On Term Loan
shall extend beyond the Maturity Date; and

(e) A new Section 2.01(d) is hereby added to the Credit Agreement to read as
follows:

(d) Add-On Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Add-On Term
Loan”) to the Company in Dollars on the Second Amendment Effective Date in an
amount not to exceed such Lender’s Add-On Term Loan Commitment. Amounts repaid
on the Add-On Term Loan may not be reborrowed. The Add-On Term Loan may consist
of Base Rate Loans or Eurocurrency Rate Loans or a combination thereof, as
further provided herein.

(f) The sum “ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)” appearing in
clause (x) of Section 2.02(f)(i) is hereby deleted and the sum “TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000)” is hereby substituted in lieu thereof.

(g) The sum “ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)” appearing in
clause (x) of Section 2.02(f)(ii) is hereby deleted and the sum “TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000)” is hereby substituted in lieu thereof.

(h) Clause (H) of Section 2.02(f)(ii) is hereby amended and restated in its
entirety to read as follows:

(H) the Applicable Rate of the Incremental Term Loan shall be as set forth in
the Incremental Term Loan Joinder Agreement, provided, that, in the event that
the Applicable Rate for the Incremental Term Loan is more than twenty five basis
points (0.25%) greater than the Applicable Rate for the Term Loan and the Add-On
Term Loan, the Applicable Rate for the Term Loan and the Add-On Term Loan shall
be increased such that the Applicable Rate for the Term Loan and the Add-On Term
Loan is twenty five basis points (0.25%) less than the Applicable Rate for the
Incremental Term Loan. For purposes of determining the Applicable Rate for the
Incremental Term Loan, the Term Loan and the Add-On Term Loan in order to
determine whether the Applicable Rate of the Incremental Term Loan exceeds the
Applicable Rate of the Term Loan and the Add-On Term Loan by more than twenty
five basis points (0.25%), (i) original issue discount and upfront fees (which
shall be deemed to constitute like amounts of original issue discount), if any,
payable by the Company to the Lenders of the Term Loan, the Lenders of the
Add-On Term Loan or the Lenders of the Incremental Term Loan, in each case, in
connection with the respective initial primary syndication thereof, shall be
included (it being agreed that original issue discount, if any, shall be equated
to such interest rates based on an assumed four year life-to-maturity of the
Term Loan, Add-On Term Loan or the Incremental Term Loan, as the case may be),
(ii) customary arrangement fees paid to any arranger in connection with the Term
Loan, the Add-On Term Loan or the Incremental Term Loan shall be excluded and
(iii) if the Incremental Term Loan includes an interest rate floor greater than
the interest rate floor applicable to the Term Loan and the Add-On Term Loan,
such increased amount shall be equated to the applicable interest rate margin
for purposes of determining whether an increase to the Applicable Rate for the
Term Loan and the Add-On Term Loan shall be required, to the extent an increase
in the interest rate floor for the Term Loan and the Add-On Term Loan would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the Applicable Rate) applicable to the
Term Loan and the Add-On Term Loan shall be increased by such amount;

(i) Section 2.05(a)(i) is hereby amended and restated in its entirety to read as
follows:

(i) Revolving Loans, Term Loan, Add-On Term Loan and Incremental Term Loan. Each
Borrower may, upon notice from the Company to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Loans, the Term Loan, the
Add-On Term Loan and/or the Incremental Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (2)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies and (3) on the date of prepayment of
Base Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) and currencies of
Loans to be prepaid and whether the Loans to be prepaid are the Revolving Loans,
the Term Loan, the Add-On Term Loan and/or the Incremental Term Loan. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages. Each such prepayment of the Term Loan, the Add-On Term Loan and the
Incremental Term Loan shall be applied to the Term Loan, the Add-On Term Loan
and the Incremental Term Loan on a pro rata basis, in each case ratably to the
remaining principal amortization payments of the Term Loan, the Add-On Term Loan
and the Incremental Term Loan until the Term Loan, the Add-On Term Loan and the
Incremental Term Loan have been paid in full.

(j) Clause (B) of Section 2.05(b)(iv) is hereby amended and restated in its
entirety to read as follows:

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first pro rata to the Term Loan, the Add-On Term Loan and the Incremental
Term Loan (in each case, ratably to the remaining principal amortization
payments), then (after the Term Loan, the Add-On Term Loan and the Incremental
Term Loan have been paid in full) to the Revolving Loans and Swing Line Loans
and then (after all Revolving Loans and Swing Line Loans have been repaid) to
Cash Collateralize L/C Obligations (without a corresponding permanent reduction
in the Aggregate Revolving Commitments).

(k) A new Section 2.07(e) is hereby added to the Credit Agreement to read as
follows:

(e) Add-On Term Loan. The Company shall repay the outstanding principal amount
of the Add-On Term Loan in installments on the dates and in the amounts set
forth in the table below (as such installments may be adjusted from time to time
as a result of prepayments made pursuant to Section 2.05), unless accelerated
sooner pursuant to Section 9.02:

         
Payment Dates
  Principal Amortization Payment
December 31, 2012
  $ 3,125,000  
March 31, 2013
  $ 3,125,000  
June 30, 2013
  $ 3,125,000  
September 30, 2013
  $ 6,250,000  
December 31, 2013
  $ 6,250,000  
March 31, 2014
  $ 6,250,000  
June 30, 2014
  $ 6,250,000  
September 30, 2014
  $ 6,250,000  
December 31, 2014
  $ 6,250,000  
March 31, 2015
  $ 6,250,000  
June 30, 2015
  $ 6,250,000  
 
       
September 30, 2015
  $ 12,500,000  
 
       
December 31, 2015
  $ 12,500,000  
 
       
March 31, 2016
  $ 12,500,000  
 
       
Maturity Date
  Outstanding Principal Balance of Add-On
Term Loan
 
       

(l) The penultimate sentence of Section 2.11(a) is hereby amended and restated
to read as follows:

Each such promissory note shall (i) in the case of Revolving Loans, be in the
form of Exhibit C (a “Revolving Note”), (ii) in the case of Swing Line Loans, be
in the form of Exhibit D (a “Swing Line Note”), (iii) in the case of the Term
Loan, be in the form of Exhibit E-1 (a “Term Note”), (iv) in the case of the
Incremental Term Loan, be in the form of Exhibit E-2 (an “Incremental Term
Note”) and (v) in the case of the Add-On Term Loan, be in the form of
Exhibit E-3 (an “Add-On Term Note”).

(m) Section 7.11 is hereby amended and restated in its entirety to read as
follows:

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital and capital expenditures, (c) to
finance Permitted Acquisitions, other Investments permitted by Section 8.02 and
Restricted Payments permitted by Section 8.06 and (d) for other general
corporate purposes; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

(n) Section 8.06(c) is hereby amended and restated in its entirety to read as
follows:

(c) the Parent may declare and make Restricted Payments so long as (i) on a pro
forma basis both before and after giving effect thereto, (x) the Consolidated
Leverage Ratio shall not be greater than 3.00:1.00 and (y) the Loan Parties
shall otherwise be in compliance with the financial covenants set forth in
Section 8.11 and (ii) no Default or Event of Default shall exist or result
therefrom; and

(o) Clause (B) of Section 11.06(b)(i) is hereby amended and restated in its
entirety to read as follows:

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans,
Add-On Term Loans or Incremental Term Loans unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(p) Clause (B) of Section 11.06(b)(ii) is hereby amended and restated in its
entirety to read as follows:

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) any Term Loan, Add-On
Term Loan or Incremental Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(q) The cover page of the Credit Agreement is hereby amended to (i) insert a “,”
immediately following “PNC BANK, NATIONAL ASSOCIATION”, (ii) delete “and”
immediately before and above “LLOYDS TSB BANK PLC” and delete “,” immediately
thereafter and (iii) insert the following phrase immediately following “LLOYDS
TSB BANK PLC”:

“and

REGIONS BANK,”

(r) Schedule 2.01 attached to the Credit Agreement is hereby deleted and
Schedule 2.01 attached hereto is hereby attached to the Credit Agreement in
substitution therefor.

(s) A new Exhibit E-3 in the form of Exhibit E-3 attached hereto is hereby added
to the Credit Agreement, and the listing of Exhibits following the table of
contents to the Credit Agreement is hereby amended accordingly.

2. Conditions Precedent. This Amendment shall be effective upon, and the
obligation of the Lenders to make the Add-On Term Loan under the Credit
Agreement (as amended hereby) shall be subject to, satisfaction of the following
conditions precedent:

(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by a Responsible Officer of the Company, the Designated Borrowers and
the Guarantors, by the Required Lenders, by each Lender providing a new
Revolving Commitment, by each Lender increasing its Revolving Commitment
pursuant to this Amendment and by each Lender with an Add-On Term Loan
Commitment.

(b) Receipt by the Administrative Agent of (i) an Add-On Term Note, duly
executed by a Responsible Officer of the Company, in favor of each Lender with
an Add-On Term Loan Commitment that has requested an Add-On Term Note and (ii) a
Revolving Note, duly executed by a Responsible Officer of the Company, in favor
of each Lender providing a new Revolving Commitment that has requested a
Revolving Note.

(c) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Company, in form and substance satisfactory to the Administrative
Agent and its legal counsel, (i) certifying that the Organization Documents of
each Loan Party delivered on the Closing Date (or, with respect to the
Designated Borrowers party to this Amendment, on March 13, 2012) have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the Second Amendment Effective Date, (ii) attaching resolutions of each
Loan Party approving and adopting this Amendment and the transactions
contemplated herein, authorizing the execution, delivery and performance of this
Amendment and any documents, agreements or certificates related thereto and
certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the Second
Amendment Effective Date (such resolutions to be in form and substance
satisfactory to the Administrative Agent and its legal counsel) and
(iii) certifying as to the matters set forth in Sections 2(e) and 3(c) of this
Amendment.

(d) Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the date of this Amendment, in form and substance satisfactory to
the Administrative Agent.

(e) There shall not have occurred, since the date of the financial statements
most recently delivered to the Administrative Agent pursuant to subsections
(a) and (b) of Section 7.01 of the Credit Agreement, any event or circumstance
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(f) Receipt by the Administrative Agent, the Arrangers and the Lenders of all
fees and expenses required to be paid on or before the Second Amendment
Effective Date.

All capitalized terms used in this Section 2 and not otherwise defined in this
Amendment shall have the meanings given to such terms in the Credit Agreement as
amended hereby.

3. Miscellaneous.

(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment and the incurrence of Indebtedness and other
transactions contemplated thereby, (ii) affirms all of its obligations under the
Credit Agreement (as amended hereby) and the other Loan Documents and
(iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the Loan Documents.

(c) Each Loan Party hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

(i) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not (A) contravene the terms of any of such Person’s Organization
Documents; (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (I) any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or
(II) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (C) violate
any Law.

(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms.

(iii) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or the Credit
Agreement as amended hereby.

(iv) The representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 3(c)(iv), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.

(v) No Default has occurred and is continuing or would result from the
incurrence of Indebtedness contemplated by this Amendment or the application of
the proceeds thereof.

(vi) The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the date of this Amendment that are required to
become Guarantors pursuant to the Credit Agreement.

(d) By executing this Amendment, each Lender identified as a New Lender on the
signature pages hereto and having an Add-On Term Loan Commitment and/or a
Revolving Commitment hereby ratifies the terms and conditions of the Credit
Agreement and agrees to be bound by all of the terms and conditions of the
Credit Agreement.

(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or in any other electronic format (such as .pdf
format) shall be effective as delivery of a manually executed original
counterpart of this Amendment.

(f) This Agreement is a Loan Document for all purposes.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS AND
CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.

[remainder of page intentionally left blank]

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

      COMPANY:  
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
DESIGNATED
BORROWERS:  

FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
GUARANTORS:  
FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
CFN HOLDING CO.,
a Delaware corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
CLC GROUP, INC.,
a Delaware corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
MANNATEC, INC.,
a Georgia corporation
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer
   
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
   
By: /s/ Steve Pisciotta
   
 
   
Name: Steve Pisciotta
Title: Treasurer

1

      ADMINISTRATIVE
AGENT:  

BANK OF AMERICA, N.A.,
as Administrative Agent
   
By: /s/ Ryan Maples
   
 
   
Name: Ryan Maples
Title: Vice President

2

      LENDERS:  
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
   
By: /s/ Ryan Maples
   
 
   
Name: Ryan Maples
Title: Vice President
   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
   
By: /s/ Brian L. Martin
   
 
   
Name: Brian L. Martin
Title: Senior Vice President
   
JPMORGAN CHASE BANK, N.A.,
as a Lender
   
By: /s/ Robert D. Bryant
   
 
   
Name: Robert D. Bryant
Title: Vice President
:
   
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
   
By: /s/ Susan J. Dimmick
   
 
   
Name: Susan J. Dimmick
Title: Senior Vice President
   
LLOYDS TSB BANK PLC,
as a Lender
   
By: /s/ Stephen Giacolone
   
 
   
Name: Stephen Giacolone
Title: Assistant Vice President- G011
:
   
By: /s/ Candi Obrentz
   
 



    Name: Candi Obrentz

Title: Vice President- C001

BARCLAYS BANK PLC,

as a Lender

By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


KEYBANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Robert W. Boswell
Name: Robert W. Boswell
Title: Senior Vice President


REGIONS BANK,

as a Lender

By: /s/ David Sozio
Name: David Sozio
Title: Managing Director/SVP


GOLDMAN SACHS BANK USA,

as a Lender

By: /s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory


RBS CITIZENS, N.A.,

as a Lender

By: /s/ Judith A. Huckins
Name: Judith A. Huckins
Title: Vice President


BRANCH BANKING & TRUST COMPANY,

as a Lender

By: /s/ Robert T. Barnaby
Name: Robert T. Barnaby
Title: Vice President


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By: /s/ Blake Wright
Name: Blake Wright
Title: Managing Director


By: /s/ Mike McIntyre
Name: Mike McIntyre
Title: Director


SYNOVUS BANK,

as a Lender

By: /s/ William C. Buchly
Name: William C. Buchly
Title: Relationship Manager Corporate Banking


COMPASS BANK,

as a Lender

By: /s/ W. Brad Davis
Name: W. Brad Davis
Title: Senior Vice President


COMMUNITY & SOUTHERN BANK,

as a Lender

By: /s/ Thomas A. Bethel
Name: Thomas A. Bethel
Title: Corporate Banking Manager


RAYMOND JAMES BANK, N.A.

as a Lender

By: /s/ Joseph A. Ciccolini
Name: Joseph A. Ciccolini
Title: Vice President—Senior Corporate Banker


      NEW LENDER:  
TD BANK N.A.,
as a Lender
   
By: /s/ Craig Welch
   
 



    Name: Craig Welch
Title: Senior Vice President

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

                                                                      APPLICABLE
                          APPLICABLE                 PERCENTAGE OF          
APPLICABLE           PERCENTAGE OF                 REVOLVING          
PERCENTAGE OF TERM   ADD-ON TERM LOAN   ADD-ON TERM LOAN     LENDER   REVOLVING
COMMITMENT   COMMITMENT   TERM LOAN COMMITMENT   LOAN COMMITMENT   COMMITMENT  
COMMITMENT   TOTAL COMMITMENT
Bank of America, N.A.
  $ 154,166,666.66       18.137254901 %   $ 40,625,000.04       14.444444458 %  
$ 67,500,000.00       27.000000000 %   $ 262,291,666.70  
 
                                                       
Wells Fargo Bank, N.A.
  $ 117,916,666.67       13.87254902 %   $ 40,624,999.98       14.444444437 %  
$ 31,250,000.00       12.500000000 %   $ 189,791,666.65  
 
                                                       
JPMorgan Chase Bank, N.A.
  $ 84,500,000.00       9.94117647 %   $ 28,125,000.00       10.000000000 %   $
24,500,000.00       9.800000000 %   $ 137,125,000.00  
 
                                                       
PNC Bank, National Association
  $ 69,718,750.00       8.202205882 %   $ 26,250,000.00       9.333333333 %   $
13,718,750.00       5.487500000 %   $ 109,687,500.00  
 
                                                       
Lloyds TSB Bank plc
  $ 64,000,000.00       7.529411764 %   $ 20,625,000.00       7.333333333 %   $
20,000,000.00       8.000000000 %   $ 104,625,000.00  
 
                                                       
Barclays Bank PLC
  $ 49,000,000.00       5.764705882 %   $ 108,173.07       0.038461536 %   $
0.00       0.000000000 %   $ 49,108,173.07  
 
                                                       
KeyBank National Association
  $ 54,000,000.00       6.352941176 %   $ 22,968,750.00       8.166666666 %   $
5,000,000.00       2.000000000 %   $ 81,968,750.00  
 
                                                       
Regions Bank
  $ 71,031,250.00       8.356617647 %   $ 20,625,000.00       7.333333333 %   $
18,031,250.00       7.212500000 %   $ 109,687,500.00  
 
                                                       
Goldman Sachs Bank USA
  $ 25,000,000.00       2.94117647 %   $ 0.000000000       0.000000000 %   $
0.00       0.000000000 %   $ 25,000,000.00  
 
                                                       
RBS Citizens, N.A.
  $ 36,333,333.33       4.274509803 %   $ 19,375,000.02       6.888888896 %   $
15,000,000.00       6.000000000 %   $ 70,708,333.35  
 
                                                       
Branch Banking & Trust Company
  $ 18,000,000.00       2.117647058 %   $ 16,057,692.32       5.709401713 %   $
0.00       0.000000000 %   $ 34,057,692.32  
 
                                                       
Credit Agricole Corporate & Investment Bank
  $ 28,000,000.00       3.294117647 %   $ 8,437,500.00       3.000000000 %   $
10,000,000.00       4.000000000 %   $ 46,437,500.00  
 
                                                       
Synovus Bank
  $ 17,166,666.67       2.019607843 %   $ 9,687,499.98       3.444444437 %   $
2,500,000.00       1.000000000 %   $ 29,354,166.65  
 
                                                       
Compass Bank
  $ 22,000,000.00       2.588235294 %   $ 5,625,000.00       2.000000000 %   $
10,000,000.00       4.000000000 %   $ 37,625,000.00  
 
                                                       
Community & Southern Bank
  $ 6,666,666.67       .784313725 %   $ 3,124,999.98       1.111111104 %   $
0.00       0.000000000 %   $ 9,791,666.65  
 
                                                       
Raymond James Bank, N.A.
  $ 0.00       0.000000000 %   $ 9,375,000.00       3.333333333 %   $ 0.00      
0.000000000 %   $ 9,375,000.00  
 
                                                       
Mega International Commercial Bank
  $ 0.00       0.000000000 %   $ 9,615,384.61       3.418803416 %   $ 0.00      
0.000000000 %   $ 9,615,384.61  
 
                                                       
TD Bank N.A.
  $ 32,500,000.00       3.823539411 %   $ 0.00       0.000000000 %   $
32,500,000.00       13.000000000 %   $ 65,000,000.00  
 
                                                       
TOTAL
  $ 850,000,000.00       100.000000000 %   $ 281,250,000.00       100.000000000
%   $ 250,000,000.00       100.000000000 %   $ 1,381,250,000.00  
 
                                                       

Exhibit E-3

FORM OF ADD-ON TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
     or registered assigns (the “Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal amount of the
Add-On Term Loan made by the Lender to the Borrower under that certain Credit
Agreement dated as of June 22, 2011 (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) among FleetCor Technologies
Operating Company, LLC, FleetCor Technologies, Inc. and the other Guarantors
from time to time party thereto, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the
Add-On Term Loan from the date of the Add-On Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars and in Same
Day Funds at the Administrative Agent’s Office for Dollars. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This Add-On Term Note is one of the Add-On Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Add-On Term Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Add-On Term Loan made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Add-On Term
Note and endorse thereon the date, amount and maturity of its Add-On Term Loan
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Add-On Term Note.

THIS ADD-ON TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company

By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


3